IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

JONATHAN H. FERSTER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Petitioner,                          DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D15-4823

WARDEN SCOTT PAYNE
CALHOUN CORRECTIONAL,

     Respondent.
___________________________/

Opinion filed November 5, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Jonathan H. Ferster, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

LEWIS, ROWE, and BILBREY, JJ., CONCUR.